Title: Enclosure: Stephen Cathalan’s Invoice of Items Shipped to Thomas Jefferson, 26 October 1818, enclosure no. 2 in Stephen Cathalan to Thomas Jefferson, 30 November 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


            Invoice of Sundries Shipped by Step Cathalan Esqr by order & for account & risk of Ths Jefferson Esqr at Monticello (Virga) on board the brig Planter of Petersburg, Del Anderson Master bound to Petersb, (Virginia) to the Consignation of the Collector of that District;—Viz:
            
            
            
              
                
                
                 
                 
                F 
                 ¢
              
              
                TJECNo 1 a 6
                Six boxes of 50 Bottls each red wine of Bellet (Nice) of 1812; Say 300 Bles a ƒ 1,56¢ Pr Bottle, charges & package included at Nice
                
                 
                468
                 
              
              
                
                Freight from Nice to Marseilles as Pr Bill 
                F  9 
                 
                 
                 
              
              
                
                Porterage, Custom, Duty, Store rent at the entrepot &ca &ca
                  13
                60
                22
                60
              
              
                
                   
                
                F
                490
                60 
              
              
                TJ
                One Cask, in double Cask, old Rivesaltes wine, Invoice of Fcois Durand of Perpignan, of the 4th of Septb 
                
                 
                 
                 
              
              
                
                Velting 32 veltes at ƒ 10, Pr velte 
                F 320
                 
                 
                 
              
              
                
                Cask & Double Cask 
                21
                 
                 
                 
              
              
                
                Transport from Rivesaltes to St Laurent & other  charges at that place
                9.
                 
                 
                 
              
              
                
                Freight from St Laurent to Marseilles
                15
                 
                 
                 
              
              
                
                Porterage at Marseilles, Store rent of the Entrepot, Craftage, Duty &c
                  10
                15
                375
                15
              
              
                TJ
                Three boxes containing Superfine olive oil of Aix Together N54 oil; the bottles Packing, Duties included &ca a ƒ 3,15¢ Pr bottle 
                113
                40
              
              
                TJ
                One boxe containing 12 bottles Anchovies @ ƒ 2,75¢ Pr bottle on board
                33
                 
              
              
                TJ
                One Basket macarony macaroni 105 all charges included on board à ƒ 53,50
                56
                15
              
              
                
                
                
                F
                1068
                90
              
              
                
                Marseilles  26th of Octobr 1818.E. E. Stephen Cathalan.
                 
                 
              
            
          